Citation Nr: 0114758	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  01-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of a substantive appeal with the denial of service 
connection for the cause of death.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1942 and from August 1945 to June 1946.  The 
veteran died in February 1982.  The appellant in this matter 
is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2000, the RO informed 
the appellant that she had not submitted a timely substantive 
appeal with a June 1998 rating decision which denied service 
connection for the cause of death.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for the cause of death and for accrued benefits, 
in a June 1998 decision.  The RO notified the appellant of 
the decision by letter dated June 16, 1998.

2.  The RO received the appellant's notice of disagreement 
with the June 1998 denial of service connection for the cause 
of death in June 1999.

3.  The RO issued a statement of the case to the appellant on 
July 21, 1999.  The RO also advised the appellant of the 
actions necessary to properly complete her appeal.  

4.  The RO received the appellant's VA Form 9 on December 13, 
1999.  There is no prior communication from the appellant 
with regard to the June 1998 decision.


CONCLUSION OF LAW

A timely appeal was not filed with respect to the denial of 
service connection for the cause of death.  38 U.S.C.A. § 
7105(a) and (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Consideration

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case, the 
appellant was given notice of the information or the evidence 
necessary to substantiate her claim.  The appellant has not 
informed VA of the presence of any outstanding records which 
would support her claim.  As this case did not involve a 
medical question, a VA examination was not required.  

Criteria and Analysis

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2000).  Either the claimant or her duly 
appointed representative may submit a notice of disagreement 
or a substantive appeal.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.301(a).

A notice of disagreement is a written communication from a 
claimant or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 U.S.C.A. § 7015(b)(2); 38 C.F.R. § 20.201.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

Generally, a notice of disagreement is timely if it is 
received within one year from the date of notification of the 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. § 
7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.

The veteran died in February 1982 and the appellant submitted 
her claim of entitlement to service connection for the cause 
of death and for accrued benefits to the RO in October 1997.  
By correspondence dated June 16, 1998, the appellant was 
informed that her claim for service connection for the cause 
of death and for accrued benefits had been denied.  The 
appellant was provided with her procedural and appellate 
rights at the same time.  In June 1999, the appellant 
submitted a timely notice of disagreement with the RO's 
October 1997 decision which denied service connection for the 
cause of death.  On July 21, 1999, the appellant was mailed a 
statement of the case.  On December 13, 1999, the appellant 
submitted VA Form 9 to the RO.  

After reviewing the evidence of record, the Board finds that 
the appellant failed to timely perfect her appeal of the 
denial of service connection for the cause of death.  The RO 
received the appellant's VA Form 9 on December 13, 1999, more 
than one year after notification of the denial of her claim 
in June 1998 and more than 60 days after the issuance of the 
July 21, 1999 statement of the case.  There is no 
communication prior to that date that contains specific 
allegations of error or fact with respect to this claim.  
Moreover, there is no communication from the appellant or any 
representative requesting an extension of time to file an 
appeal.  In fact, there is no communication at all from 
appellant between the time of mailing of the July 1999 
statement of the case and the receipt of the December 1999 VA 
Form 9.  Therefore, the appellant did not timely perfect her 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b)

The Board notes the appellant's argument that she believed 
she had one year from the date of any communication from VA 
within which to perfect her appeal.  The Board finds this 
argument to be without merit.  The appellant has not directed 
the Board's attention to any communication from any source 
which would support her argument.  The law is clear as to the 
time limits within which appeals must be perfected.  

ORDER

The appeal on the issue of timeliness of the substantive 
appeal to the June 1998 decision in which the RO determined 
the appellant was not entitled to service connection for the 
cause of death, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

